Citation Nr: 0516290	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  99-16 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder as 
secondary to service-connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman
INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In June 2002, the Board held that the veteran's claim was 
reopened on the basis of new and material evidence.  The 
Board ordered that additional development be conducted.  The 
Board then remanded the case to the RO in July 2003.

The veteran provided testimony at a hearing before RO 
personnel in February 2001.  A transcript of this hearing has 
been associated with the claims folder.


FINDINGS OF FACT

1.  The veteran is currently service-connected for pes 
planus.

2.  A low back disorder was first identified many years after 
the veteran's release from service.

3.  The veteran's low back disorder is unrelated to his 
military service or to his service-connected pes planus.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
military service and is not secondary to service-connected 
pes planus.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decisions dated in December 1996 and April 1999; the 
statement of the case dated in July 1999; the supplemental 
statements of the case dated in May 2000, August 2000, 
October 2001 and July 2003; and the letter dated in May 2004.  
These documents included a summary of the evidence in the 
case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO explained 
why the evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The May 2004 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issue on appeal.

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  VA medical 
examinations regarding the etiology of the disorder decided 
herein have been obtained in this case.  The available 
medical evidence is sufficient for an adequate determination.  
Further, the veteran has not identified any outstanding 
medical records.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA as to the 
issues addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board and notice complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issue on 
appeal was re-adjudicated and a supplemental statements of 
the case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

Legal Criteria.  Service connection may be granted if the 
evidence establishes that a disability was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Additionally, disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service-connected.  38 C.F.R. § 3.310.

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Finally, under the provisions of 38 C.F.R. § 3.102, when, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, 
such doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
It is not a means of reconciling actual conflict or a 
contradiction in the evidence.  38 C.F.R. § 3.102 (2004).

The question is whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54 (1990).

Factual Background.  The veteran's service medical records 
include complaints of diarrhea, headache and low back pain 
for five days in 1976, diagnosed as gastroenteritis.  
Otherwise, service medical records are negative for any 
complaints or diagnoses of a back disorder.

At the time of 1981 and 1986 VA examinations, the veteran 
made no complaints with respect to his back.

December 1986 treatment records from A. S. Prakash, M.D., 
reflect relevant diagnoses of (1) acute lower back pain, 
radicular type, and (2) rule out herniated disc.  At that 
time, the veteran denied any history of injury to the low 
back.

VA outpatient treatment records, dated from September 1993 to 
August 1996, reflect bulging discs at L4-L5 with nerve root 
damage and lumbar strain.  The records also reflect that the 
veteran suffered a low back injury in 1993 in a motor vehicle 
accident, and that the veteran's low back disability had been 
exacerbated by workplace incidents of stopping or straining.

Private treatment records, dated from August 1996 to April 
1998, reflect a diagnosis of (1) borderline central stenosis 
at L3-4 with marked central stenosis at L4-5 and L5-S1; (2) 
severe combined acquired and congenital central stenosis at 
L4-5 with disc bulge, pedicle shortening and facet 
hypertrophy; and (3) slight reversal of the natural lumbar 
lordosis with bilateral facet sclerosis at L5-S1.  The 
veteran's prognosis was characterized as "poor."

An April 1998 VA x-ray report reflects the presence of a 
small metallic foreign body, projecting on the right side of 
the lumbosacral spine.

VA outpatient treatment records, dated in 1999 and 2000, do 
not relate the veteran's low back pain to service or to 
service-connected pes planus.

A private treatment report, dated in February 2001, includes 
a history of chronic low back pain for 18 years, which 
worsened after a 1993 motor vehicle accident.  Examination 
findings included positive tenderness of the lumbar spine and 
right lower back, positive spasm on the right lower back, and 
possible waist bend to 45 degrees.  Clinical assessment was 
of chronic lower back pain.

The veteran provided testimony at a personal hearing in 
February 2001, when he stated that he retired from the Post 
Office due to his low back problems.  Although he was 
involved in a motor vehicle accident in 1993, he testified 
that his back was a problem prior to the accident.  He stated 
that he initially had problems in service when he was given 
lifts for his shoes.  The veteran expressed his opinion that 
his low back pain is due to service, and not the 1993 
accident.  

A March 2002 statement from R. Frankfather, D.P.M., indicates 
that the veteran's back pain is "secondary to [his] heel 
pain as well as the flat foot deformity that is present 
bilateral[ly] with secondary hallux valgus deformity."

At the time of a February 2003 VA examination, the veteran 
reported that his chronic back pain started while working at 
the Post Office in 1987.  The pain started as "dull" and 
"achy," but progressed to become sharp and constant.  It 
was exacerbated by the 1993 motor vehicle accident.  Clinical 
impression was of chronic lower back pain, which may have 
been exacerbated by the 1993 accident.  Further, the examiner 
commented that, "The significance of the 1998 finding of a 
small metallic foreign body projecting on the right side of 
the lumbar spine is not clear.  It is impossible to determine 
whether his low back disorder is a result of or even 
aggravated by his pes planus."

The veteran was afforded another VA examination in May 2003.  
With regard to the metallic fragment found incidentally on 
recent x-ray of the pelvis, the veteran reported that while 
he was in service he had been mugged and shot with a 22 
caliber handgun.  The examiner diagnosed chronic low back 
pain, "likely due to paraspinal muscle spasm strain, less 
likely due to degenerative disc disease."  He further 
indicated that, "I do not believe that the retained shrapnel 
in his right hip is playing a significant part in [the 
veteran's] low back symptoms."

Analysis.  The veteran has claimed that his low back disorder 
is a result of his service-connected pes planus.  However, 
the Board first notes that service connection is not 
warranted on a direct basis for this disorder.  The veteran's 
service medical records are negative for any relevant 
complaints or diagnoses, other than an isolated complaint of 
back pain, associated with other symptoms, and diagnosed as 
gastroenteritis.  Further, the Board notes that a low back 
disorder was first identified in December 1986, about 8 years 
after the veteran's release from service.  The Board finds 
that the lack of evidence of treatment for the disorder for 
this long period following service weighs against a finding 
that the veteran's back disorder began during service.  With 
respect to negative evidence, the Court of Appeals for 
Veterans Claims held that the fact that there was no record 
of any complaint, let alone treatment, involving the 
veteran's condition for many years could be decisive.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999).

With respect to secondary service connection - the central 
issue in this case - there are conflicting etiology opinions, 
set forth above.  In evaluating these opinions, the Board 
notes that the one most supportive of the veteran's claim was 
provided by a doctor of podiatric medicine, who indicated 
that the disorder was secondary to the pes planus.  However, 
there is no evidence that Dr. Frankfather ever examined the 
veteran's low back.  Moreover, his opinion indicated that it 
was based on the veteran's subjective complaints.  
Subsequently, a February 2003 VA examiner indicated that it 
"is impossible to determine [whether the veteran's] low back 
disorder is a result of or even aggravated by his pes 
planus."  As noted above, reasonable doubt is a substantial 
doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
The VA examiner's statement establishes that any opinion as 
to a relationship between the veteran's low back disorder and 
his pes planus would require resort to speculation and that 
such a relationship would be no more than a remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  In addition, a 
May 2003 VA examiner offered his opinion that the veteran's 
chronic low back pain is "likely due to paraspinal muscle 
spasm strain."  The Board finds that the VA opinions are 
more persuasive as they are based on the actual medical 
evidence, and provided by spine specialists, whereas the 
private physician based his opinion only on the veteran's 
complaints rather than actual examination, which renders it 
of less probative value in the Board's judgment.

The Board therefore finds that the preponderance of the 
evidence is against the claim for service connection for a 
low back disorder, as secondary to a service-connected pes 
planus.

The veteran has presented his own statements concerning the 
cause of his low back disorder.  However, the evidence of 
record does not show that he is a medical professional, with 
the training and expertise to provide a competent opinion 
regarding the etiology of his low back disorder, or the 
relationship, if any, between it and his service-connected 
pes planus.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91 (1993).

As the preponderance of the evidence is against finding that 
the veteran's currently manifested low back disorder is 
etiologically related to his service-connected pes planus, 
his claim for service connection for this disorder cannot be 
granted.  38 U.S.C.A. § 1110, 5102, 5103 and 5103A, 5107; 38 
C.F.R. § 3.102, 3.303, 3.310.


ORDER

Service connection for a low back disorder is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


